23 F.3d 407NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Arthur R. LESTER, Plaintiff-Appellant,v.George V. VOINOVICH, Governor, et al., Defendants-Appellees.
No. 93-4055.
United States Court of Appeals, Sixth Circuit.
May 9, 1994.

1
Before:  JONES and BATCHELDER, Circuit Judges, and GILMORE, Senior District Judge*

ORDER

2
Arthur R. Lester appeals a district court order dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Lester sued numerous Ohio correctional personnel, as well as the Ohio governor and the lieutenant governor.  Although Lester's complaint is rambling and confusing, it appears he alleged that prison authorities at Mansfield Correctional Institution, where he is currently located, conspired against him by providing a knife to another inmate so he could kill Lester.  He also alleged that the warden of the Chillicothe Correctional Institution placed a $3,000 contract on his life when he was housed there.  The district court determined that Lester's claims were delusional and dismissed his complaint as factually frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Lester has filed a timely appeal.


4
Upon review, we conclude that the district court did not abuse its discretion in dismissing Lester's complaint as frivolous.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).


5
In his appellate brief, Lester appears to raise numerous claims not previously raised in the district court.  As these claims were not raised for the first time in the district court, we decline to address them on appeal.   See Foster v. Barilow, 6 F.3d 405, 407 (6th Cir.1993).


6
Accordingly, we deny all pending motions and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation